Burgh, J.
(dissenting) : I am unable to agree with the majority of the court in the decision of this case.
Section 4895 of the General Statutes of 1901 reads as follows :
“If execution shall not be sued out within five years from the date of any judgment that now is or may hereafter be rendered in any court of record in this state, or if five years shall have intervened between the date of the last execution issued on such judgment and the time of suing out another writ of execution thereon, such judgment shall become dormant, and shall cease to operate as a lien on the estate of the judgment debtor.”
By the opinion of the majority this section is in effect made to read as follows: “If execution against the property of the judgment debtor of the kind commonly called “general execution” shall not be sued out within five years from the date of any judgment that now is or may hereafter be rendered in any court of record in this state, or if five years shall have intervened between the date of the last general execution issued on such judgment and the time of suing out another writ of general execution thereon, such judgment shall become dormant, and shall cease to operate as a lien on the estate of the judgment debtor.” Presumably the strongest reason to be found for this emendation of the statute is given first, viz., that the section under consideration falls under a certain heading, by which the compilers of the code marked divisions of their work. This is one of the weakest tests known to the law for ascertaining legislative intention.
*51“It would seem to follow, that the fact that a particular provision is placed in a group prefaced by a particular heading, should not give the latter any very great weight in either extending or restricting the plain language of the provision, nor prevent a construction of it in connection with, and in the light of other provisions in other parts of the statute, classed under different headings, where, in the absence of such a division and classification, a comparison of alL such provisions would be proper. It may be regarded as the sound view, that the grouping of provisions in an extended statute, a code, or a revision of laws, is, in general, designed for ‘convenience of reference, not extended to control the interpretation.’ Or, at most, it may be regarded as indicating the opinion of the draftsman, the legislators, or codifiers, as to the proper classification of the various branches of the enactment; which may or may not be accurate. The mere classifications can scarcely be deemed a part of the law. ‘The only satisfactory and safe rule of construction to be adopted, is to read and construe together all sections of the code relating to the same subject-matter, without reference to the particular article or heading under which they may be placed.’ ” (Endlich, Interp. Stat. §70.)
In Griffith v. Carter, 8 Kan. 565, and Long v. Culp, 14 id. 412, it was decided that separate subjects or articles having appropriate headings would be presumed to express the general rules upon the matters there treated, as against other sections only incidentally-referring to such matters and occupied chiefly with other things. But this is merely a rule of sub-' ordination of parts in case of conflict, and has no application if there be neither doubt nor ambiguity. The same is true of the compilers’ guides, which fulfil the same office as the label on the back of the book, but Avhich have led a majority of my worthy associates astray.
“Headings prefixed to the titles, chapters and sec*52tions of a statute or code may be consulted in aid of the interpretation, in case of doubt or ambiguity; but inferences drawn from such headings are entitled to very little weight, and they can never control the plain terms of the enacting clauses.” (Black, Interp. Laws, 181.)
In this case the words of the section are simplicity itself — plain, unambiguous, unmistakable. “If execution be not sued out,” the judgment becomes dormant; that is, if some kind of process issued by the clerk and directed to the sheriff, which the law classifies under the term “execution,” be not sued out, the judgment becomes dormant. Under code-section 442 this process may be any one of four kinds ; and because the legislature does not pretend to limit the general and comprehensive word “ execution” to any single, particular kind of execution out of four which it embraces, any one of the four must of necessity satisfy the requirements of the law. But if the label “Executions against the Property of the Judgment Debtor” must be read into the law because it is pinned to the section in review, an order of sale fulfils that requirement absolutely. It is an execution against the property of the judgment debtor. In the label, the plural, “executions,” is used, but by the majority opinion it is cut down in its application to code-section 445 to one particular kind of execution.
‘ The true way for courts to ascertain the legislative Intention is to observe and be guided by the language of the statute, and if this be clear and free from ambiguity, there is nothing left for interpretation; for w'hen. the act is conceived in clear and precise terms, when the sense is manifest, and leads to nothing absurd, there can be no reason to refuse the sense which it naturally presents. To go elsewhere to obtain something to enlarge its meaning is to endeavor to elude it.” (Fitzpatrick v. Gebhart, 7 Kan. 35, 47.)
*53For the same reason a restriction of the plain meaning of plain words is an evasion of the law.
When it is said that section 445 is followed immediately by a section relating to general executions, the reply is obvious that it is also followed regularly and in order by the sections relating to the other three kinds of execution. All the sections up to 517 could not be numbered 446, and the mere fact that section 446 embraces one of a series of subjects treated in succession gives no warrant for saying that section 445, general in terms, and, so far as language is concerned, related to all the subjects following it, shall be construed only with a single one, or with a group next to it. And, as if for the very purpose of distinguishing itself from section 445, which commences simply, “If execution shall not be sued out,” section 446 begins with the following differentiating phrase : “The writ of execution against the property of the judgment debtor.”
It is said that Norton v. Reardon, 67 Kan. 302, 72 Pac. 861, decided that the direction to the sheriff found in section 4915, General Statutes of 1901, that he shall return a writ of execution within sixty days from its date, has no application to executions in specific cases like the one under consideration. This is true, and the decision is correct for the very simple and adequate reason given just at the close of that opinion. Since, by the statute requiring the execution to conform to the order of the court, the court could make the execution returnable in what time it pleased, a confirmation of the sheriff’s sale was merely “an approval of that which as to the time of performance the court had power to order in the first instance.”
As a sort of reduction to absurdity, a scornful “pushing of the argument home,” it is said that if a *54judgment may be kept alive by an order of sale it may also be kept alive by an execution against the person. Why not in any case where a seizure of the person is an execution of the judgment ?
The sole end and aim of an execution is to enforce the judgment of the court. Whatever the judgment may be, execution has no office but to carry it into effect. The only purpose of dormancy is to cut off belated efforts to enforce a judgment. If the judgment is enforceable by seizure of the person, an execution against the person does carry it into effect, and answers every demand for diligence the law requires. Such a writ is the highest kind of execution known to the law, inasmuch as it deprives a man of his liberty until he makes satisfaction of the judgment awarded. Indeed,'at common law, when a man was once taken on that writ, no other execution could issue'either against his lands or goods. Certainly wherever the common law remains in force dormancy could not follow for the lack of a general execution. Under our statute such an execution may issue because a man has disposed of his property to prevent its seizure upon general execution. If, in such a case, the writ should issue shortly before the dormancy of the judgment, and the fraudulent debtor should be imprisoned under it, it would seem to be the quintessence of nonsense to require a worthless general execution to issue and be returned in order to support the vitality of that judgment. Until some reason is offered why the legislature should prefer and direct the doing of a vain, idle and impotent thing to one that is effective, I cannot think it does so,'and must •believe that an execution against the person of a judgment debtor who has fraudulently disposed of his property, so that a general execution would be futile, *55is sufficient to prevent the judgment from becoming dormant.
Besides this, to prevent dormancy an execution need not reach anything whatever ; neither property generally nor specifically, nor the person of the judgment debtor. All that is necessary is that it issue. (Saville v. Schroyer, 65 Kan. 303, 68 Pac. 1130.) That is, all the judgment creditor need do to keep his judgment alive is to assert its vitality by having process merely issued for its enforcement. Why, then, will not any kind of execution the judgment warrants be sufficient ? Why will not an execution which would enforce the judgment, if it were served, answer the purpose, and why should the legislature take pains to say that a writ directed to an end utterly unattainable is better for the purpose of keeping the judgment alive, though not served, than one of some potency which is served?
The ai’gument attempted to be made from the casual use and omission of the word “writ” here and there in the statute scarcely deserves notice. There is nothing magical in the word “writ.”
“A writ process is an instrument in writing, in an epistolary form, running in the name of the sovereign .of a state, issued out of a court of justice or by a judge thereof at the commencement of an action or at any time during its progress, or incident thereto, usually under the seal of the court, duly attested, and directed to some ministerial officer or to the party to be bound by it, commanding the commission of some act at or within a time specified, or prohibiting the doing of some act.
“The cardinal requisites are that the instrument issue from a coxxrt of justice or a judge thereof; that it run in the name of the sovereign of the state; that it be duly attested, but not necessarily by the judge, though usually but not always under seal; and that it be directed to some one commanding or prohibiting *56the commission of an act.” (Alderson, Jnd. Writs and Proc. §4, and note 1, p. 11.)
In the case under consideration the orders of sale issued from the same court, ran in the name of the same state, were signed by the same clerk, attested by the same seal, recited the same judgment, and were directed to the same sheriff, as a general execution would have been. The only difference possible between them would be that the orders of sale directed the sale of specific property to satisfy the judgment, while a general execution would have required it to be made first from personal property, and then from real estate. Just what it is that distinguishes these two kinds of process, and makes it a misnomer to call one of them a writ, I leave to a critical profession to discover.
The majority of my brethren, however, attempt to support their opinion by decisions from Ohio and Nebraska. I do not believe the cases cited to be authoritative.
A note to the Revised Statutes of Ohio of 1860 states that the code of that state was passed March 11,1853, and took effect June 1, 1853. Prior to that time distinctions between actions at law and suits in equity prevailed there, and decrees in equity bore all the qualities accorded them by chancery practice. By the code such distinctions were abolished. The statement of facts shows that the proceedings furnishing the foundation for the controversy in Beaumont et al. v. Herrick, 24 Ohio St. 445, were old equity proceedings commenced by bill in chancery in 1852, in the court of common pleas. The cause continued to the end as a chancery suit, and during its progress a supplemental bill was filed as late as 1857. Several chancery decrees were rendered in the cause, the last one in *571857. The cause was appealed to the district court, and then to the supreme court. Several orders of sale were issued, and final confirmation of sale had in 1863. In 1870 the original petition in Beaumont et al. v. Herrick was filed, and the decision of the supreme court in that case was made in December, 1873. The opening paragraph of the opinion is as follows :
“The decree rendered on the supplemental bill, which was appealed from by certain of the creditors, did not affect the decree rendered in favor of McBride, Sheldon.& Co. and Springer & Whiteman, setting aside the fraudulent conveyance and ordering the property to be sold. The object of the supplemental bill was to marshal the liens of the respective parties with a view to the distribution after the sale of the property under the other decrees. The last-named decrees remained in full force, and their execution, therefore, was not affected by the appeal.”
The closing sentence of the quotation made by the majority of the court from the opinion in the Ohio case is as follows :
“The succeeding section prescribes what a writ of execution shall contain, and shows that it is wholly inapplicable to the enforcement of decrees in equity for the sale of specific property.”
Section 602 of the Ohio code provided as follows:
“The provisions of this code do not apply to proceedings in actions or suits pending when it takes effect. They shall be conducted to final judgment or decree, in all respects, as if it had not been adopted.”
At the same time the statutes of Ohio made no provision whatever for the enforcement of decrees in equity. Executions were of three kinds only — that is, against the property of the judgment debtor, against his person, and for the delivery of possession of real property. (Civil code, §419, Rev. Stat. 1860.) *58No execution to conform to the code judgment had been provided.
From this it is perfectly apparent the court did nothing more than leave to old equity decrees all the qualities they possessed under the former chancery practice, and to hold the new code, which was barrea of any sort of an execution for their enforcement, to be inapplicable to them. Such a case can have no bearing whatever upon the questions involved in this case arising wholly under the provisions of our code, which does provide suqh an execution.
In Moore v. Ogden, 35 Ohio St. 430, the first sentence of the syllabus charcterizes the decision as inapplicable to a judgment under the code, and hence of no authority upon the question in review. The syllabus reads:
“A decree of foreclosure of a mortgage was réndered before the code took effect. It found the amount due on the notes of defendant, and ordered a sale of the mortgaged premises. Held, that this was not a judgment, within the meaning of section 422 of the code, and that it did not become dormant by a failure to issue an order of sale within five years.”
Of course, a judgment to which the doctrine of executions had no application could not be such a judgment as would become dormant for failure to issue execution.
The case of Herbage v. Ferree, 65 Neb. 451, 91 N. W. 408, is a commissioner’s opinion. No pretense is made of any independent thought or judgment upon the proposition decided. Without stating the facts of the controversy, it states the legal question involved, refers to the two Ohio decisions discussed above, and concludes as follows :
“Following these decisions, we recommend that the judgment of the district court be affirmed.”
*59In the statement of the question, however, the following significant language is used :
‘ ‘ The appellants insist that a decree of foreclosure becomes dormant if no steps are taken to enforce it for five years after its rendition, and that in this respect it is like a judgment at law.”
In 1870 the legislature of this state passed a statute relating specifically to the final determination of the rights of parties to an action to foreclose a mortgage. (Code, §399; Gen. Stat. 1901, §4848.) It does not use the word “decree,” provides for nothing whatever except a judgment, and contemplates the judgment shall be enforced by process, duly issued, and executed by the sheriff. The language of the Nebraska decision, conceding the case to have been sufficiently considered to be an authority, can. scarcely be reconciled with this law.
Our ancient ancestors roamed about in the jungles of law and equity and actions and suits. Our nearer legal progenitors led the lawyers up into the sunshine and pure air of the plains of the codes. Through some atavie impulse, a majority of my most respected associates make a sally toward the old racial habitat. On the way they meet the case of The State v. McArthur, 5 Kan. 280, thirty-three years old, and vigorous in every aspect, and through a surging up of old predatory instincts they slay it. Without qualification or limitation, they say the case is unconditionally overruled. The syllabus of the case contains two paragraphs, the first of which is as follows :
“The final determination of an action, whether it be by proceedings formally known as equitable or at common law, is by our code a judgment.”
One paragraph of the opinion elaborated this doctrine as follows :
“Section 395 of the civil code, corresponding with *60section 380 of the code in the compiled laws, defines ‘a judgment as the final determination of the rights of the parties in an action/ Whatever was the definition of a judgment at common law, and whatever distinctions existed between a judgment and a decree under the old systems of practice, the section above quoted is decisive as to what is a judgment, under the code, and it makes no difference whether it is what would formally be called a judgment, an order, or a decree. The action of the court in the case of the relator, in 1860, was a final determination of the rights of the parties, and consequently was a judgment.”
This goes to the very foundation of our code practice, but it is overruled. Of necessity, the statute upon which it is expressly based impliedly falls, and section 10 of the code (Gen. Stat. 1901, §4488), abolishing the distinction between actions at law and suits in equity, and the forms of all such actions and suits, is impliedly repealed. They cannot stand unless the portions of The State v. McArthur referred to are true, and that case is entirely overruled.
The opinion of the majoxúty says there is a confusing suggestion at the close of the opinion in The State v. McArthur. What of it ? That suggestion was upon a matter excluded by express words from the decision. There is no confusion relating to the matter which was decided. Of coui’se, it was absolutely essential that the first paragraph of the syllabus, and the cor-x*esponding portions of the opinion, in The State v. McArthur, should be overruled in order to hold contrary to the second proposition there announced. If the first proposition stood, the second logically followed. But the only l’eason for overruling the decision at all was that it stood as a bax’rier to the importation of the Ohio law.
I prefer to dwell with Kingman and Valentine and Safford. I prefer to follow the legislature, and to *61abide by the code. I prefer to say that the final determination of the rights of the parties in a foreclosure action is simply a judgment, and to believe that if no process for its enforcement be issued within five years it becomes dormant. I believe with the supreme court of Nebraska that “whether the writ which the officer holds be called an execution, or an order of sale, it is but a written command, under the seal of the court, authorizing and directing him to execute its judgment. ’’ (Burkett v. Clark, 46 Neb. 466, 472, 64 N. W. 1113, 1115.) I believe the doctrine announced by the court of appeals of the District of Columbia, in construing a statute using the general term “execution,” that “the term ‘execution,’ as employed in the statute, is not to be construed in the restricted sense of process simply to collect the amount due on the judgment by levy and sale. It embraces all the appropriate means to execution of the judgment.” (Green v. Mann, 19 App. Cases, D. C., 243, 248.) I believe that the issuance of any process which is for the enforcement of the judgment prevents dormancy ; and until some reason is offered why the legislature should command that a particular kind of writ is necessary for that purpose, I shall not believe it has so commanded, in the face of plain English words to the contrary.
(78 Pac. 156.)
SYLLABUS BY THE COURT.
1. Judgments — Dormancy—Special Executions. A decree was entered foreclosing a mortgage executed by A. to plaintiff, and also foreclosing several liens for material furnished to A. by parties who were brought in as defendants in the suit. In the decree, K., one of the defendants, was given a judgment against A., its codefendant, as principal, and W., another codefendant, as surety, for a certain sum of money due from A. The decree marshaled the liens and ordered the real estate charged to be sold. Six special executions were sued out by the plaintiff and the property was finally sold, leaving a deficiency due to K. on its judgment against A., as principal, and W., as surety. In none of these executions or orders of sale was there any mention of the money judgment in favor of K. and against W. More than five years after the entry of the decree a general execution was issued at the instance of K. against A., as principal, and W., as surety. Held, that the issuance of the special executions did not have the effect of preventing the judgment in favor of K. and against W. from becoming dormant.
*61I am authorized to say that Chief Justice Johnston and Mr. Justice Mason join me in this dissent.